DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 2/5/2021.
Claim(s) 1, 3, 8, 10, 15 is/are amended.	
Claim(s) 1, 3-6, 8, 10-13, 15, 17-23 is/are allowed. 
Claim Rejections - 35 USC § 112
Applicant’s Amendments filed 2/5/2021 to overcome 35 USC 112(b) rejections have been approved. The rejections under 35 USC 112(b) of the non-final rejection mailed 11/5/2020 have been removed. 
Allowable Subject Matter
Claim(s) 1, 3-6, 8, 10-13, 15, 17-23 is/are allowed, hereby renumbered as claims 1-18.
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, selecting, by the processing circuitry and based on the classified image related to the preceding object, the first sensing modality, the second sensing modality, or a fusion of the first sensing modality and the second sensing modality as a distancing modality when the comparison of the value of the first sensing data to the predetermined threshold associated with the first sensing modality and the comparison of the value of the second sensing data to the predetermined threshold associated with the second sensing modality indicate the value of the first sensing data and the value of the second sensing data are above respective  predetermined thresholds, and 

wherein a classification of the preceding object of the classified image indicates a reliability of the first sensing modality and a reliability of the second sensing modality.

Regarding claims 1, 8, and 15, Nix (US 2009/0254260A1) teaches an apparatus (Fig. 2b) for determining a distance between a vehicle (“host vehicle 10”, Fig. 7a) and a preceding object (“preceding vehicle 42”, Fig. 7a), comprising:
non-transitory computer-readable medium (“main control board 112”, Fig. 2b) comprising executable program instructions which, when executed by processing circuitry (“processor 113”, Fig. 2a), cause the processing circuitry to implement a method for determining a distance between a vehicle (“host vehicle 10”, Fig. 7a) and a preceding object (“preceding vehicle 42”, Fig. 7a), comprising:
receiving first sensing data (“modulated continuous wave”, see para. 0029 citation below) from a first sensing modality (“long-range sensor 22”, Fig. 1-2a) and second sensing data (“pulse 26 will be reflected”, see para. 0036 citation below) from a second sensing modality (“ultrasonic sensors 24” of “ultrasonic sensing system 25”, Fig. 1-2a), the first sensing data and the second sensing data relating to the distance between the vehicle and the preceding object (“a short ultrasonic pulse shown at 26 in FIG. 3a may be emitted by one of the two or more ultrasonic sensors 24…If an object is present in front of the host vehicle 10, the pulse 26 will be reflected off the object, which is shown at 30.”, para. 0036, “The long-range sensor 22 may be a radar sensor operating at 24 or 77 GHz…or any other suitable distance measuring sensor that is suitable to detect vehicles and other objects in front of the host vehicle 10. A 24 GHz frequency modulated continuous wave (FMCW) sensor, shown at 80 in FIG. 2b, having an object detection range of about 120 m is an example of a suitable long-range sensor 22.”, para. 0029); 
receiving an image related to the preceding object from at least one imaging device (“camera 20”, Fig. 1) (“The camera 20 may be a multi-functional, forward-facing camera employing image processing techniques to analyze a scene of the road in front of the host vehicle 10 in order to detect…objects such as cars, trucks, buses, motorcycles, bicycles and pedestrians.”, para. 0030); 
classifying, by the processing circuitry, the image related to the preceding object (“forward-facing camera employing image processing techniques to analyze a scene of the road in front of the host vehicle 10 in order to detect…objects”, see para. 0030 citation above); 
selecting, by the processing circuitry the first sensing modality, the second sensing modality, or a fusion of the first sensing modality and the second sensing modality as a distancing modality
(“If the host vehicle follows a target vehicle 42 with a high-rising rear end 44, the long-range sensor 22, which may operate using a narrow vertical opening angle (shown at 46)…may…not detect the rear end 44 of the target vehicle 42…The ultrasonic sensors 24 on the other hand may utilize a very wide vertical opening angle, shown at 50,…and could therefore detect the rear end 44 of the preceding vehicle 42 when the host vehicle 10 is sufficiently close to the preceding vehicle 42 (as shown in FIG. 7b). For use in the follow-to-stop adaptive cruise control system 12, the distance information reported to the central fusion processing module 14 by the long-range sensor 22 and by the short-range sensors 24 may differ because the long-range sensor 22 may sense the rear axle 48, while the short-range sensors sense the actual rear end 44. In this case the host vehicle 10 may be brought to a complete stop based on object information from the camera 20 and the short-range sensors 24 while ignoring the information from the long-range sensor 22.”, para. 0043); and 
determining, by the processing circuitry, the distance (“the distance information reported to the central fusion processing module 14 by the long-range sensor 22 and by the short-range sensors 24”, see para. 0043 citation above) between the vehicle and the preceding object based on a distance value of the selected distancing modality.

comparing by the processing circuitry, a value of the first sensing data to a predetermined threshold associated with the first sensing modality; 
comparing by the processing circuitry, a value of the second sensing data to a predetermined  threshold associated with the second sensing; and
selecting the first sensing modality, the second sensing modality, or a fusion of the first sensing modality when
the comparison of the value of the first sensing data to the predetermined quality threshold associated with the first sensing modality and
the comparison of the value of the second sensing data to the predetermined threshold associated with the second sensing modality
indicate the value of the first sensing data and the value of the second sensing data are above respective predetermined thresholds.

	However determining the quality of sensor data and implementing method steps contingent on the determination that the quality of sensor data is favorable is known in the art. See Hong (US 2018/0165829 A1) teaches an electronic device and method for recognizing an object using a plurality of sensors, comprising:
comparing by processing circuitry, a value of a first sensing data (“first sensing data”, Fig. 2, “In operation S210, the electronic device 2100 may obtain first sensing data about a peripheral object of the electronic device 2100 from the first sensor 2141.”, para. 0051) to a predetermined threshold (“a predetermined reference”, see para. 0085) associated with a first sensing modality (“first sensor 2141”, Fig. 1);
comparing by the processing circuitry, a value of a second sensing data (“second sensing data”, Fig. 2, “In operation S220, the electronic device 2100 may obtain second sensing data about the peripheral object of the electronic device 2100 from the second sensor 2142.”, para. 0051) to a predetermined threshold (“a predetermined reference”, see para. 0085) associated with a second sensing modality (“second sensor 2142”, Fig. 1);
(“in operation S510 the electronic device 2100 may determine whether the first object recognition reliability and the second object recognition reliability are less than the predetermined second threshold value. Here, the predetermined second threshold value may be a value indicating that accuracy or reliability of sensing data is less than a predetermined reference. For example, when an object recognition reliability of the sensing data is less than the predetermined second threshold value, a controller of the electronic device 2100 may determine that a sensor does not recognize the object.”, para. 0085);
and “the controller may determine that the second sensing data 1420 has a minutia, and even if the object is not recognized in the first sensing data 1410, the controller may estimate information about the object corresponding to the second sensing data 1420 with a high reliability” (see para. 0128 citation below) when
the comparison of the value of the first sensing data to the predetermined quality threshold associated with the first sensing modality and
the comparison of the value of the second sensing data to the predetermined threshold associated with the second sensing modality
indicate the value of the first sensing data and the value of the second sensing data are above respective predetermined thresholds (“higher than a predetermined reference”, see para. 0128 citation below)
(“For example, a controller may determine whether a second object recognition reliability is equal to or greater than a predetermined first threshold value (1430). The predetermined first threshold value may be a value indicating that accuracy or recognition reliability of sensing data is equal to or higher than a predetermined reference. For example, when the second object recognition reliability is equal to or greater than the predetermined first threshold value, the controller may determine that the second sensing data 1420 has a minutia, and even if the object is not recognized in the first sensing data 1410, the controller may estimate information about the object corresponding to the second sensing data 1420 with a high reliability.”, para. 0128).

Both Nix and Hong teach classifying an object preceding a vehicle (para. 0030 of Nix and para. 0042 of Hong). Nix teaches planning a trajectory of vehicle based on data from radar and sonar sensing modalities of the vehicle to an object which is proceeding the vehicle. Hong teaches determining the reliability or accuracy of sensor data of an object proceeding a vehicle and classifying the object based on the reliability or accuracy of the sensor data. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Nix with the teachings of Hong by implementing the classifying of objects based on the reliability or accuracy of sensor data as taught by Hong with the apparatus of Nix (Fig. 2b). The motivation for doing so would be to consider the accuracy and reliability of the radar and sonar data in the ACC (adaptive cruise control) system of Nix. 

However, Nix in view of Hong do not teach or suggest wherein the selecting, by the processing circuitry of the first sensing modality, the second sensing modality, or a fusion of the first sensing modality and the second sensing modality as a distancing modality is based on the classified image related to the preceding object, and wherein a classification of the preceding object of the classified image indicates a reliability of the first sensing modality and a reliability of the second sensing modality. The examiner could not find prior art to cure these deficiencies of Nix and Hong. Thus, the examiner could not find prior art to teach alone or in combination all of the limitations of the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.		
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        	
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665